Citation Nr: 1301173	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  10-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to restoration of service connection for prostate cancer, including whether the severance of service connection, effective May 31, 2009, was proper. 

2.  Entitlement to restoration of service connection for erectile dysfunction, as secondary to prostate cancer, including whether the severance of service connection, effective May 31, 2009, was proper. 

3.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling from October 2, 2006 to October 5, 2009, and 50 percent disabling since October 6, 2009.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which severed service-connection for two disabilities, effective May 31, 2009:  (1) prostate cancer and (2) erectile dysfunction associated with prostate cancer.  

The Veteran then testified at a formal Decision Review Officer hearing at the RO in February 2011.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

On multiple previous occasions, the Veteran and his attorney have requested either a Travel Board or videoconference hearing.  See March 2010 substantive appeal (VA Form 9); March 2010 attorney's statement; October 2010 substantive appeal (VA Form 9); and October 2010 attorney's statement.  However, in February 2011, the RO inexplicably scheduled the Veteran for a formal Decision Review Officer hearing at the RO, and he thereafter testified at such hearing in February 2011.  
Consequently, to remove any confusion in his hearing election, the Board sent the Veteran and his attorney a hearing clarification letter, in November 2012, to clarify whether the Veteran still desired a hearing before a Veterans Law Judge (VLJ) of the Board.  

In response, the Veteran submitted a hearing election form, dated November 24, 2012 (received in December 2012), which stated, "I want to appear at a hearing before a Veterans Law Judge of the Board at my local regional office."  Similarly, the Veteran's attorney submitted a letter, dated December 12, 2012, which requested a hearing before a VLJ of the Board at the local RO.  Thus, the Veteran and his attorney both indicate the continued desire for a Travel Board hearing.

Because the requested Travel Board hearing must still be provided, a remand of this matter to the RO is warranted to allow the Veteran to attend the requested Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing at the earliest opportunity.  Notify him of the date, time and location of his hearing.  Put a copy of this letter in his claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, then also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



